ORDER
PER CURIAM.
Eric Sanfillippo (Defendant) appeals from the judgment upon his convictions of possession of a controlled substance, methamphetamine, Section 195.202, RSMo 2000; possession of a red phosphorus with intent to manufacture methamphetamine, Section 195.420, RSMo 2000; and possession of ephedrine with intent to manufacture methamphetamine, Section 195.246, RSMo 2000. Defendant was sentenced as a prior and persistent offender to twenty, twenty, and ten years of imprisonment, respectively, the sentences to be served consecutively. On appeal, Defendant contends the trial court erred in overruling his “Motion to Compel State to Comply with Plea Offer, or in the Alternative, Remand to Associate Circuit Court” because Defendant waived his right to a preliminary hearing in consideration of a plea offer, which later the State substituted with a different plea recommendation which ran the sentence consecutively with another sentence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).